UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4687
COREY LASHAWN EDWARDS,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-98-152)

                      Submitted: April 17, 2003

                      Decided: April 23, 2003

   Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Louis C. Allen, III, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Paul A.
Weinman, Assistant United States Attorney, Winston-Salem, North
Carolina, for Appellee.
2                     UNITED STATES v. EDWARDS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Corey Edwards appeals his two-year custodial sentence imposed by
the district court following his violation of the terms of his supervised
release. In a brief filed pursuant to Anders v. California, 386 U.S. 738
(1967), Edwards’ attorney challenges the length of Edwards’ revoca-
tion sentence. Edwards was apprised of his right to file a pro se sup-
plemental brief but has not done so. We affirm.

   We have thoroughly reviewed the record on appeal, including the
nature and extent of Edwards’ violations of his supervised release and
the transcript of the revocation hearing. We conclude that the district
court did not abuse its discretion in revoking Edwards’ supervised
release based on his admissions at the revocation hearing. See United
States v. Davis, 53 F.3d 638, 642-43 (4th Cir. 1995). Hence, because
the district court was presented with and explicitly considered the
suggested sentencing range of U.S. Sentencing Guidelines Manual
§ 7B1.4 (2002), and the statutory maximum sentence of 18 U.S.C.
§ 3583 (2000), we find no error in Edwards’ sentence. See Davis, 53
F.3d at 642-43.

   As required by Anders, we have examined the entire record and
find no meritorious issues for appeal. Accordingly, we affirm
Edwards’ sentence. Further, this court requires that counsel inform his
client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
on the client. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                            AFFIRMED